Per Curiam.
No ultimate facts are pleaded in the complaint. Specifically, the plaintiff fails to allege that the defendant Loose was ever unwilling to live with her husband or that said defendant in any respect failed to meet the requirements provided by subdivision (c) of article 7 of the last will and testament of Joseph Schull Loose, deceased, to entitle her to the income provided for her benefit in said will. The order appealed from should be affirmed, with ten dollars costs and disbursements, with leave to plaintiff to serve an amended complaint within twenty days upon payment of said costs. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Order affirmed, with ten dollars costs and disbursements, with leave to the plaintiff to serve an amended complaint within twenty days from service of order upon payment of said costs.